Helvetia Asset Recovery




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 23, 2014

                                       No. 04-14-00012-CV

                                          Burton KAHN,
                                            Appellant

                                                 v.

                            HELVETIA ASSET RECOVERY INC.,
                                       Appellee

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-18355
                          Honorable Karen H. Pozza, Judge Presiding


                                          ORDER
       This is an interlocutory appeal. Burton Kahn has filed a notice of appeal stating the
following:

       Defendant Burton Kahn desires to appeal from the cause number 2013CI18355.
       The Court did not rule on Plaintiff being a Foreign Corporation and is
       Maintaining Suit Without a Certificate of Authority by the court 407th Judicial
       District Bexar County, Texas on December 11, 2013.

It appears from his notice of appeal that Kahn is complaining the trial court did not rule on his
Motion to Show Authority at a hearing held on December 11, 2013. Thus, Kahn’s notice of
appeal does not point to an appealable interlocutory order, but instead complains of a trial court’s
failure to rule on a motion. We have no jurisdiction over a trial court’s failure to rule on a motion
in an interlocutory appeal.

       We, therefore, ORDER appellant to show cause in writing by February 7, 2014 why this
appeal should not be dismissed for lack of jurisdiction. We suspend all appellate deadlines
pending our determination of whether we have jurisdiction over this appeal.



                                                      _________________________________
                                                      Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court